[Cite as Fulmer v. W. Licking Joint Fire Dist., 2016-Ohio-5301.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



DAVID B. FULMER                                    :               JUDGES:
                                                   :               Hon. Sheila G. Farmer, P.J.
        Plaintiff-Appellant                        :               Hon. John W. Wise, J.
                                                   :               Hon. Craig R. Bladwin, J.
-vs-                                               :
                                                   :
WEST LICKING JOINT FIRE                            :               Case No. 16-CA-8
DISTRICT, ET AL.                                   :
                                                   :
        Defendant-Appellee                         :               OPINION



CHARACTER OF PROCEEDING:                                           Appeal from the Court of Common
                                                                   Pleas, Case No. 14 CV 00656


JUDGMENT:                                                          Affirmed/Reversed in Part



DATE OF JUDGMENT:                                                  August 9, 2016



APPEARANCES:

For Plaintiff-Appellant                                            For Defendant-Appellee

DAVID C. COMSTOCK, JR.                                             DOUG HOLTHUS
4137 Boardman-Canfield Road                                        175 South Third Street
Suite 101                                                          Suite 1000
Canfield, OH 44406                                                 Columbus, OH 43215

PAUL L. BITTNER
ANGELA M. COURTWRIGHT
250 West Street
Suite 700
Columbus, OH 43215
Licking County, Case No. 16-CA-8                                                        2

Farmer, P.J.

      {¶1}     In April 2009, appellee, West Licking Joint Fire District, hired appellant,

David Fulmer, to be the District's Fire Chief. Prior to his employment with appellee,

appellant was the Fire Chief for Miami Township, Ohio.         During the course of his

employment with appellee, appellant requested files from the Miami Township Fire

Department which were allegedly relevant to his work at the District, as well as several

associations he was involved in. The files were eventually downloaded onto appellant's

work-related Dell laptop computer.

      {¶2}     On May 30, 2012, appellee suspended appellant from his position for

misconduct, alleging three charges, one of which was violating appellee's Technology

Policy related to the aforementioned files on his work-related Dell laptop. Following a

hearing in October 2012, appellee terminated appellant's employment for violating the

Technology Policy.

      {¶3}     Appellant filed an appeal with the Court of Common Pleas of Licking

County, Ohio. By judgment entry filed April 18, 2013, the trial court vacated appellee's

decision, finding appellee failed to present substantial evidence that appellant violated

the Technology Policy and failed to establish misfeasance or malfeasance on the part of

appellant. Appellee filed an appeal and this court affirmed the trial court's decision.

See Fulmer v. West Licking Joint Fire District, 5th Dist. Licking No. 13-CA-36, 2014-

Ohio-82 (hereinafter "Fulmer I").

      {¶4}     On February 17, 2014, appellee reinstated appellant and immediately

placed him on administrative leave.      An investigation was conducted on appellant's

work-related Dell and MacBook Pro laptop computers due to personal business
Licking County, Case No. 16-CA-8                                                         3


discovered therein in the summer of 2013.        On April 15, 2014, four charges were

brought against appellant for misconduct, malfeasance, nonfeasance, misfeasance, and

gross neglect of duty, alleging violations of the Technology Policy related to the laptops.

On June 12, 2014, two additional charges were filed alleging violations under appellee's

Sexual Harassment Policy. Hearings were held on June 17, and July 8, 2014. On July

10, 2014, appellee voted to terminate appellant's employment on four of the six

charges.

        {¶5}    Appellant filed an appeal with the Court of Common Pleas, and filed a

motion for summary judgment on September 23, 2015, claiming any action upon

conduct discovered in 2013 was barred pursuant to the parties' Settlement Agreement

and Release from Fulmer I. By judgment entry filed January 7, 2016, the trial court

denied the motion, finding the agreement did not dispose of the case. By memorandum

of decision filed January 7, 2016, the trial court affirmed appellee's decision. A final

decision and entry denying appellant's administrative appeal was filed on March 4,

2016.

        {¶6}    Appellant filed an appeal and this matter is now before this court for

consideration. Assignments of error are as follows:

                                             I

        {¶7}    "THE TRIAL COURT ABUSED ITS DISCRETION BY FAILING TO

VACATE         THE   BOARD'S    DECISION     FOR    VIOLATING      THE    PROCEDURAL

REQUIREMENTS OF THE OHIO REVISED CODE."
Licking County, Case No. 16-CA-8                                                      4


                                             II

      {¶8}   "THE TRIAL COURT ABUSED ITS DISCRETION BY FAILING TO

VACATE FULMER'S TERMINATION BASED ON THE BOARD'S VIOLATION OF

FULMER'S DUE PROCESS RIGHTS."

                                             III

      {¶9}   "THE TRIAL COURT ABUSED ITS DISCRETION BY FAILING TO

VACATE FULMER'S TERMINATION WHICH STANDS COUNTER TO OHIO LAW."

                                             IV

      {¶10} "THE TRIAL COURT ERRED WHEN IT DID NOT GRANT FULMER'S

MOTION FOR SUMMARY JUDGMENT; THE APPELLEE HAD RELEASED FULMER

FROM ANY PREVIOUS MISCONDUCT IN SETTLEMENT RELATED TO ANOTHER

MATTER."

      {¶11} At the outset, we will set forth the applicable standard of review. R.C.

2506.04 governs appeals from administrative agencies and states the following:



             If an appeal is taken in relation to a final order, adjudication, or

      decision covered by division (A) of section 2506.01 of the Revised Code,

      the court may find that the order, adjudication, or decision is

      unconstitutional,   illegal,   arbitrary,    capricious,   unreasonable,   or

      unsupported by the preponderance of substantial, reliable, and probative

      evidence on the whole record. Consistent with its findings, the court may

      affirm, reverse, vacate, or modify the order, adjudication, or decision, or

      remand the cause to the officer or body appealed from with instructions to
Licking County, Case No. 16-CA-8                                                     5


       enter an order, adjudication, or decision consistent with the findings or

       opinion of the court. The judgment of the court may be appealed by any

       party on questions of law as provided in the Rules of Appellate Procedure

       and, to the extent not in conflict with those rules, Chapter 2505. of the

       Revised Code.



       {¶12} In Henley v. Youngstown Board of Zoning Appeals, 90 Ohio St. 3d 142,

147, 2000-Ohio-493, the Supreme Court of Ohio discussed the difference between the

standards of review to be applied by the trial court and the court of appeals:



              Construing the language of R.C. 2506.04, we have distinguished

       the standard of review to be applied by common pleas courts and courts

       of appeals in R.C. Chapter 2506 administrative appeals. The common

       pleas court considers the "whole record," including any new or additional

       evidence admitted under R.C. 2506.03, and determines whether the

       administrative order is unconstitutional, illegal, arbitrary, capricious,

       unreasonable, or unsupported by the preponderance of substantial,

       reliable, and probative evidence.***

              The standard of review to be applied by the court of appeals in an

       R.C. 2506.04 appeal is "more limited in scope." (Emphasis added.)***.

       "This statute grants a more limited power to the court of appeals to review

       the judgment of the common pleas court only on 'questions of law,' which

       does not include the same extensive power to weigh 'the preponderance
Licking County, Case No. 16-CA-8                                                        6


      of substantial, reliable and probative evidence,' as is granted to the

      common pleas court."*** "It is incumbent on the trial court to examine the

      evidence. Such is not the charge of the appellate court.***The fact that

      the court of appeals, or this court, might have arrived at a different

      conclusion than the administrative agency is immaterial. Appellate courts

      must not substitute their judgment for those of an administrative agency or

      a trial court absent the approved criteria for doing so."***       (Citations

      omitted.)



      {¶13} In reviewing the trial court's decision, this court must apply the abuse of

discretion standard. Kisil v. Sandusky, 12 Ohio St. 3d 30 (1984). In order to find an

abuse of discretion, we must determine the trial court's decision was unreasonable,

arbitrary or unconscionable and not merely an error of law or judgment. Blakemore v.

Blakemore, 5 Ohio St. 3d 217 (1983).

      {¶14} On July 11, 2016, appellee filed a memorandum regarding the scope of

appellate record in response to this court's order to the Clerk of Courts to send the file

from Fulmer I. Appellee can rest assured this court is fully aware of what constitutes the

record on appeal for purposes of this appeal.

      {¶15} The 2014 charges included six charges.          Appellee voted to terminate

appellant on Charge Nos. 1, 3, 4, and 6. The complete charges and specifications are

as follows (Exhibits M and 20):
Licking County, Case No. 16-CA-8                                                   7


             Charge No. 1: Fire Chief David B. Fulmer repeatedly violated the

      provisions of Policy 700.07 (Technology) through his deliberate misuse

      and reckless mismanagement of District-owned laptop computers and

      thereby committed misconduct in office, malfeasance, nonfeasance, and

      gross neglect of duty.

             1. First Specification: Chief Fulmer or family members whom he

      allowed to access the District's laptop computers used the computers to

      visit websites or material containing pornography, in violation of the

      "personal use" provisions of Policy 700.07.

             2. Second Specification: Chief Fulmer or his family members used

      the District-owned Macbook Pro to view sexually-explicit websites.

             3. Third Specification: Chief Fulmer or his family members used the

      District's laptop computer to view websites and images that were

      discriminatory based on race, religion, national origin, and sexual

      orientation in violation of the Technology Policy.

             Charge No. 2: Chief David Fulmer used the Dell and MacBook Pro

      laptops owned by the District for private business ventures for profit in

      violation of the Technology Policy, which constitutes both misconduct in

      office and malfeasance.

             1. First Specification: Chief Fulmer used the laptop computer in

      connection with paid training and speaking work separate from his pay

      and duties as Fire Chief.
Licking County, Case No. 16-CA-8                                                         8


             2. Second Specification: Chief Fulmer used both laptop computers

      in connection with a private hunt club that he and his brother run called the

      Double Take Hunt Club, in violation of the Technology Policy.

             3. Third Specification: Chief Fulmer used District e-mail in

      connection with the purchase or sale of ammunition.

             Charge No. 3: Chief Fulmer's mismanagement of the laptop

      computers and claimed lack of responsibility for enforcing policies

      constitute gross neglect of his duties and misfeasance or nonfeasance.

             1. First Specification: Chief Fulmer's claimed lack of knowledge of

      District policies and his failure to enforce them shows incompetence and a

      serious failure to meet the responsibilities of his position.

             2. Second Specification: Chief Fulmer failed to secure and protect

      information on two District laptop computers in violation of District policies

      and competent performance of his duties.

             Charge No. 4: Chief Fulmer was dishonest in the interview - - both

      through outright lies and through evasion and intellectual dishonesty - - in

      direct violation of orders he received at the outset.           This constitutes

      misconduct in office and malfeasance through insubordination.

             Charge No. 5: Fire Chief David B. Fulmer violated the provisions of

      Policy 700.07 (Technology) by using a District owned cell phone to

      transmit an image of a naked woman's torso and exposed breasts to Terra

      Metzger, a prospective employee who had accepted a job offer and was

      about to start work as the District's human resources officer.
Licking County, Case No. 16-CA-8                                                        9


               Charge No. 6: Chief David Fulmer violated the District's sexual

      harassment policy, which constitutes both misconduct in office and

      malfeasance [pertaining to the aforementioned cell phone transmission].

                                            I

      {¶16} Appellant claims the trial court abused its discretion in failing to vacate

appellee's decision as appellee violated the procedural requirements of R.C. 505.38,

733.35, and 733.36. Appellant also claims his due process rights were violated by

appellee's failure to advise him that the filing of charges could result in his dismissal.

We disagree.

      {¶17} R.C. 505.38 governs the removal of fire fighters and subsection (A) states

the following in pertinent part: "Those appointees shall continue in office until removed

from office as provided by sections 733.35 to 733.39 of the Revised Code. To initiate

removal proceedings, and for that purpose, the board shall designate the fire chief or a

private citizen to investigate the conduct and prepare the necessary charges in

conformity with those sections." (Emphasis added.)

      {¶18} R.C. 733.35 states the following:



               The mayor of a municipal corporation shall have general

      supervision over each department and the officers provided for in Title VII

      of the Revised Code. When the mayor has reason to believe that the

      head of a department or such officer has been guilty, in the performance

      of his official duty, of bribery, misfeasance, malfeasance, nonfeasance,

      misconduct in office, gross neglect of duty, gross immorality, or habitual
Licking County, Case No. 16-CA-8                                                      10

      drunkenness, he shall immediately file with the legislative authority, except

      when the removal of such head of department or officer is otherwise

      provided for, written charges against such person, setting forth in detail a

      statement of such alleged guilt, and, at the same time, or as soon

      thereafter as possible, serve a true copy of such charges upon the person

      against whom they are made. Such service may be made on the person

      or by leaving a copy of the charges at the office of such person. Return

      thereof shall be made to the legislative authority, as is provided for the

      return of the service of summons in a civil action. (Emphasis added.)



      {¶19} R.C. 733.36 states the following:



            Charges filed with the legislative authority under section 733.35 of

      the Revised Code, shall be heard at the next regular meeting thereof,

      unless the legislative authority extends the time for the hearing, which

      shall be done only on the application of the accused. The accused may

      appear in person and by counsel, examine all witnesses, and answer all

      charges against him. The judgment or action of the legislative authority

      shall be final, but to remove such officer the votes of two thirds of all

      members elected thereto shall be required.



      {¶20} The uncontested facts establish after placing appellant on administrative

leave, appellee named Steven Little as Interim Administrator. June 17, 2014 Adm.
Licking County, Case No. 16-CA-8                                                       11


Hearing T. at 192. Mr. Little hired Duckett Law Firm LLC to conduct an investigation,

and retained the services of ProFile Discovery, a forensic technology company, to

examine appellant's work-related laptops. Id. at 207, 246, 261, 281, 284. Douglas

Duckett, Esq. personally interviewed appellant on April 4, 2014. Id. at 282. Based upon

this total investigation, Mr. Duckett prepared and issued an Investigatory Report and

Charges, setting forth four charges related to appellee's Technology Policy. Id. at 287;

Exhibit 7. Pursuant to this report, Mr. Little prepared and filed four charges against

appellant on April 15, 2014, at appellee's direction. Id. at 233-236. Thereafter, two

additional charges prepared by Mr. Duckett related to appellee's Sexual Harassment

Policy were filed against appellant which Mr. Little sent to appellant via e-mail on June

12, 2014.    Id. at 236-237; Exhibit 20. It is abundantly clear from the testimony of

Andrew Keck, an employee of ProFile Discovery, that he undertook the investigation of

appellant's work-related laptops and authored two reports. Id. at 247-250, 261; Exhibits

13 and 15.

       {¶21} Despite the various arguments advanced by appellant regarding violations

of the procedural requirements, we find the spirit of R.C. 505.38(A) and 733.35 was

followed in this case. We find the independent firewall anticipated by R.C. 505.38(A)

was adhered to by appellee. The fact that the April 15, 2014 charging notice was

prepared and served by Mr. Little does not negate the charges discovered by Mr. Keck

and set forth in Mr. Duckett's report, nor does it invalidate the notice requirement under

R.C. 733.35. Same for the June 12, 2014 charging notice prepared by Mr. Duckett and

served by Mr. Little.
Licking County, Case No. 16-CA-8                                                      12


      {¶22} Appellant also claims appellee violated R.C. 733.35 by delaying

prosecution, as the appointed person "shall immediately file with the legislative

authority***written charges."   Appellant argues Exhibit Q demonstrates appellee had

knowledge of the April 2014 charges in September of 2013, and we agree that it does.1

However, the investigation report on the two laptops was not completed until April 10,

2014. We cannot fault this delay against appellee. Although appellee interviewed the

individual involved in the sexual harassment charges in June of 2012, the individual did

not then mention anything related to the 2014 charge. Again, we cannot fault this delay

against appellee.

      {¶23} Appellant claims appellee violated R.C. 733.36 relative to the two

additional charges filed on June 12, 2014, as "[c]harges filed with the legislative

authority under section 733.35 of the Revised Code, shall be heard at the next regular

meeting thereof." The June 12, 2014 charging notice was filed five days before being

heard during the "special" meeting on June 17, 2014, as opposed to "the next regular"

meeting. We note appellant did not request a continuance to these new charges and

was given a full hearing on the matter. We find no abuse of due process.

      {¶24} Appellant also complains the hearings were not timely.         The first four

charges were filed on April 15, 2014, and a hearing was scheduled for May 8, 2014.

Appellant's September 30, 2014 Administrative Appeal Brief at 24. Appellant requested

a continuance which was granted and the hearing was rescheduled for June 3, 2014,

and then moved to June 17, 2014. Id. Thereafter, the subsequent two charges were



1We note appellant proffered Exhibit Q after appellee refused to admit it into evidence.
July 8, 2014 Adm. Hearing T. at 102-110. The admissibility of Exhibit Q will be
discussed under Assignment of Error III.
Licking County, Case No. 16-CA-8                                                        13


filed on June 12, 2014, and the hearings commenced on June 17, 2014. We note

appellant never objected to the June 17, 2014 hearing date, and has not demonstrated

any prejudice for the two month delay when in fact it was originally timely scheduled for

May 8, 2014.

      {¶25} Lastly, appellant claims the charging letters failed to inform him of the

possibility of his dismissal from employment. Throughout this four year challenge to

appellant's position as Fire Chief, he has been adequately represented by counsel. He

was terminated in 2012 and reinstated by this court in 2014. We fail to find any lack of

due process that would have prejudiced appellant's rights to a fair hearing on this issue.

      {¶26} Upon review, we find the trial court did not abuse its discretion in failing to

vacate appellee's decision based on the issues argued in this assignment of error.

      {¶27} Assignment of Error I is denied.

                                            II

      {¶28} Appellant claims the trial court abused its discretion in failing to vacate

appellee's decision because appellee's Technology Policy was not adopted until

December 8, 2011, and many of the alleged violations occurred prior to said date. We

disagree.

      {¶29} As demonstrated by Exhibit 19, which is a compilation of the inappropriate

items found on the two laptops, we agree with appellant that most of the websites and

images do not have an access date or the access dates predate the Technology Policy.

The section titled "Facebook Activity" contains fourteen pages. Only one page was

accessed after December 8, 2011; page three was accessed on December 21, 2011.

The section titled "Humor" contains ten pages.        Only one page was visited after
Licking County, Case No. 16-CA-8                                                      14


December 8, 2011; page twenty-two was visited on January 19, 2012. The section

titled "Other Internet Activity" contains eighty pages. Forty-eight pages were visited

after December 8, 2011, over a two-day period, January 19, and 20, 2012, consisting of

pages thirty-three, forty-one, sixty-one through one hundred and five, and one hundred

and seven.

       {¶30} Exhibit 19 establishes instances of alleged misconduct occurring after the

effective date of the Technology Policy, December 8, 2011. Of the four charges related

to the Technology Policy, appellee terminated appellant under Charge Nos. 1, 3, and 4.

Based upon the charging language therein and Exhibit 19, we find the trial court did not

abuse its discretion in failing to vacate appellee's decision as to Charge Nos. 1 and 3.

Charge No. 4 will be addressed under Assignment of Error III.

       {¶31} Appellant also argues he was denied a fair and impartial tribunal to

consider the charges against him. The basis of this claim rests upon the participation of

four board members who voted to terminate him in 2012, and Exhibit Q which is a letter

dated September 12, 2013, sent by the Board's counsel to appellant's counsel,

threatening further action:



              You are encouraged to see for yourself. In contravention of his

       duties as Chief, contrary to his sworn testimony during the Administrative

       Hearing, contrary to (among others) the District's Violence in the

       Workplace, Technology and Social Media policies and (we believe) in

       violation of law, David Fulmer clearly used the District's computer

       system(s) for his/his family's personal benefit, apparently viewed and
Licking County, Case No. 16-CA-8                                                         15


       visited non work-related and in some instances (we believe) otherwise

       inappropriate websites, viewed and/or downloaded inappropriate, bigoted

       and offensive materials, conducted personal business and otherwise.

              Our suggestion: (a) your client will agree not to return to the District

       as Chief or in any other capacity; (b) both parties will agree to dismiss all

       pending and further claims and causes of action; (c) the pending Appeal

       will be dismissed; and (d) a corresponding Agreed Judgment Entry will be

       filed with the trial court.    If not, this information will be shared as

       appropriate with the local press and will also serve as a basis for the

       District's next termination proceedings.



       {¶32} Although this letter casts a pale on the wisdom and motivation of appellee,

it does not alter the fact that certain evidence as outlined above pointed to violations of

the Technology Policy. We find no abuse of due process.

       {¶33} Lastly, appellant argues the trial court erred in not finding spoliation of

evidence.   It is clear that a proper chain of custody of the two laptops was not

maintained after appellant relinquished them on May 30, 2012, nor were the laptops

secure from tampering prior to the investigation by ProFile Discovery. June 17, 2014

Adm. Hearing T. at 220-221.          However, we find no showing of harm from any

destruction or interference with evidence. Holliday v. Ford Motor Company, 8th Dist,

Cuyahoga No. 86069, 2006-Ohio-284. Given our ruling on violations of the Technology

Policy, we find no demonstration of prejudice.
Licking County, Case No. 16-CA-8                                                         16


       {¶34} Upon review, we find the trial court did not abuse its discretion in failing to

vacate appellee's decision based on the issues argued in this assignment of error.

       {¶35} Assignment of Error II is denied.

                                            III

       {¶36} We will discuss appellant's second issue first because it raises the

doctrine of res judicata. Appellant argues the 2012 investigation and termination of

Fulmer I did not include the 2012 instances alleged in the 2014 investigation and

termination; therefore, "the trial court should have held that the Board was barred from

relitigating these issues and its failure to do so constitutes an abuse of discretion."

Appellant's Brief at 25.

       {¶37} As explained by our brethren from the Tenth District in State v. Breeze,

10th Dist. Franklin No. 15AP-1027, 2016-Ohio-1457, ¶ 7-8:



              The Supreme Court of Ohio has explained:



                     The doctrine of res judicata involves both claim

              preclusion (historically called estoppel by judgment in Ohio)

              and issue preclusion (traditionally known as collateral

              estoppel).***With regard to claim preclusion, a final judgment

              or decree rendered on the merits by a court of competent

              jurisdiction is a complete bar to any subsequent action on

              the same claim between the same parties or those in privity

              with them.***Moreover, an existing final judgment or decree
Licking County, Case No. 16-CA-8                                                      17


             between the parties is conclusive as to all claims that were

             or might have been litigated in a first lawsuit.***



             In contrast with claim preclusion:



                    The doctrine of issue preclusion, also known as

             collateral estoppel, holds that a fact or a point that was

             actually and directly at issue in a previous action, and was

             passed upon and determined by a court of competent

             jurisdiction, may not be drawn into question in a subsequent

             action between the same parties or their privies, whether the

             cause of action in the two actions be identical or different.



             ***As is evident from the discussion of the Supreme Court, issue

      preclusion is generally more limited than claim preclusion in at least one

      respect:

             [T]he Ohio Supreme Court has held that "an absolute due process

      prerequisite to the application of collateral estoppel [issue preclusion] is

      that the party asserting the preclusion must prove that the identical issue

      was actually litigated, directly determined, and essential to the judgment in

      the prior action."

             ***Or, in other words, "Issue preclusion does not apply to other

      matters that might have been litigated but were not."*** (Citations omitted.)
Licking County, Case No. 16-CA-8                                                      18




       {¶38} The charges involved in the 2012 termination included "Misconduct in

Office/Unwise Use of Public Funds" for purchasing Challenge Coins and changing a

bargaining unit member's work schedule, "Creating Disharmony, Mistrust and a Lack of

Confidence Among the Bargaining Unit Members, the Administrative Staff and the Fire

Board" for misleading appellee regarding the coins, procrastinating and not following

established protocols, and inappropriate comments on social media, and "Misconduct in

Office and/or Misfeasance. Violation of West Licking Joint Fire District Use of Internet,

E-Mail and Online Services Policy" for downloading and/or otherwise importing to

appellee's server and/or appellant's e-mail on his work-related Dell laptop computer

several documents from the Miami Township Fire Department which contained sensitive

information. Exhibit T.

       {¶39} The charges and specifications of the appeal sub judice are set forth

above, and involve violations of the Technology Policy in relation to appellant's two

work-related laptops, a Dell and a MacBook Pro, and violations of the Sexual

Harassment Policy.

       {¶40} In his Investigatory Report and Charges in the case sub judice, Mr.

Duckett explained the following (Exhibit 7 at 3):



              I do note, however that while much of the conduct described above

       pre-dated Chief Fulmer's previous - - and successfully challenged - -

       termination, I find no evidence that this conduct was known to the Board of

       Trustees or any other District officials at the time of Chief Fulmer's prior
Licking County, Case No. 16-CA-8                                                          19


      discharge. It was not until Mr. Little searched for digital files of policies on

      Chief Fulmer's laptops that he found evidence of inappropriate personal

      use that might violate District policies, and Keytel's recovery efforts and

      ProFile Discovery's more detailed forensic analysis followed those

      discoveries.    Following the Court of Appeals decision reversing his

      discharge, Chief Fulmer was again placed on administrative leave to allow

      for investigation of these new issues.



      {¶41} The investigation in Fulmer I began with "looking at some e-mails

that***would have been part of some public records requests" on appellant's work-

related Dell laptop. July 8, 2014 Adm. Hearing T. at 152, 163. Charge No. 3 pertaining

to these e-mails was filed on October 15, 2012, and appellant was terminated on

November 9, 2012. Exhibit T. In this case, Exhibit 19 contains images obtained from

appellant's work-related laptops, a Dell and a MacBook Pro, in violation of the

Technology Policy, accessed and/or viewed from 2010 to January 2012.                     The

investigation involving these images commenced in the summer of 2013 after Mr. Little

discovered personal business on appellant's Dell laptop while looking for Word versions

of District policies. June 17, 2014 Adm. Hearing T. at 195, 197; July 8, 2014 Adm.

Hearing T. at 156.     This occurred during the appeals process of appellant's first

termination. This court's decision affirming the trial court vacation of the termination

was filed on January 9, 2014. Thereafter, ProFile Discovery was hired in February 2014

to continue the investigation. June 17, 2014 Adm. Hearing T. at 225. Mr. Duckett
Licking County, Case No. 16-CA-8                                                          20


submitted his Investigatory Report and Charges on April 10, 2014, and the charges

were filed on April 15, 2014.

       {¶42} The 2012 termination was based on appellant's use of appellee's server

and appellant's Dell laptop computer, in particular, his e-mails and the downloading of

the Miami Township Fire Department files. 2012 Charge No. 3; Exhibit T; October 19,

2012 Adm. Hearing T. at 43-44, 50-51, 105; Exhibit 24. The 2014 termination was

based on appellant's use of both his work-related Dell and MacBook Pro laptop

computers, in particular, accessing and viewing inappropriate websites and/or

permitting others to do so. 2014 Charge Nos. 1 and 3; Exhibit M.

       {¶43} We find the doctrine of claims preclusion does not apply in this case

because the 2014 action did not involve the "same claim" as the 2012 action. The 2014

charges could not have been litigated in 2012 because they were not discovered until

the summer of 2013 at the earliest. As for issue preclusion, the 2014 charges did not

involve "a fact or a point that was actually and directly at issue" in the 2012 action.

       {¶44} As pertaining to the sexual harassment charge, Charge No. 6, the

testimony of Terra Metzger established she had reported some issues in 2012, but did

not report the texting of "an image of a naked woman's breasts" via appellant's cell

phone until 2014. June 17, 2014 Adm. Hearing T. at 175-178, 185-186. Res judicata

does not apply.

       {¶45} Appellant also argues the trial court abused its discretion in not vacating

appellee's decision based upon "unlawfully-obtained evidence." Appellant's Brief at 23.

Appellant argues appellee used an unlicensed investigator, ProFile Discovery/Andrew
Licking County, Case No. 16-CA-8                                                       21


Keck, to conduct the forensic investigation of the laptops in violation of R.C. 4749.01(A)

and (B) and 4749.13(A) which state the following, respectively:



             (A) "Private investigator" means any person who engages in the

      business of private investigation.

             (B) "Business of private investigation" means***the conducting, for

      hire, in person or through a partner or employees, of any investigation

      relevant to any crime or wrong done or threatened, or to obtain information

      on the identity, habits, conduct, movements, whereabouts, affiliations,

      transactions, reputation, credibility, or character of any person,***or to

      secure evidence for use in any legislative, administrative, or judicial

      investigation or proceeding.

             (A) No person shall engage in the business of private investigation,

      the business of security services, or both businesses in this state unless

      the person is licensed pursuant to this chapter.***



      {¶46} Andrew Keck, employed by ProFile Discovery, testified to his education,

training, and experience. June 17, 2014 Adm. Hearing T. at 244-246. However, on

cross-examination, Mr. Keck admitted he did not hold a private investigator's license.

Id. at 262. Appellant's hearing counsel never objected to Mr. Keck's testimony until the

end of the July 8, 2014 hearing when he made a motion to strike the testimony pursuant

to R.C. 4749.01.      July 8, 2014 Adm. Hearing T. at 351-353.      Appellee denied the

motion. Id. at 356.
Licking County, Case No. 16-CA-8                                                          22

       {¶47} In support of his argument, appellant cites this court to Donegal Mutual

Insurance Co. v. White Consolidated, 153 Ohio App. 3d 619, 2003-Ohio-4202 (2nd

Dist.), but this case centered on the testimony of an unlicensed fire investigator as to

the cause of the fire.    The Donegal court noted at ¶ 3: "Although engaging in the

business of private investigation without a license is a first degree misdemeanor under

R.C. 4749.99(A), R.C. 4749.01 et seq. does not contain an express prohibition of the

testimony of expert witnesses whose testimony is based on their unlicensed private

investigation."

       {¶48} We find no error in the admission of Mr. Keck's testimony.

       {¶49} Appellant also argues the trial court abused its discretion in failing to

vacate appellee's decision on Charge No. 4, cited above, involving dishonesty in his

interview with Mr. Duckett.

       {¶50} Mr. Duckett interviewed appellant on April 4, 2014, and asked him whether

he ever accessed the website called "Gentleman's Playground," to which appellant first

responded, "Not - - not that I recall." Exhibit 22 at 257-258. After being shown some of

the images related to the website, appellant clarified that it was likely that he visited the

website "in an attempt to find a place to go with firemen that I was hanging out with." Id.

at 278. Mr. Duckett concluded appellant "outright lied to me" about the Gentleman's

Playground. June 17, 2014 Adm. Hearing T. at 310-311; July 8, 2014 Adm. Hearing T.

at 61-67. Mr. Duckett also concluded that appellant's use of "word games and attempts

to avoid definitions really went from just wanting to fight about words to being outright

dishonesty." June 17, 2014 Adm. Hearing T. at 311. He explained appellant insisted

the images of the "scantily clad women in obviously sexually provocative poses" were
Licking County, Case No. 16-CA-8                                                       23


"fitness pictures or these were modeling pictures" or "athletic pictures." June 17, 2014

Adm. Hearing T. at 311-312; July 8, 2014 Adm. Hearing T. at 58-61.

      {¶51} Charge No. 4 is based upon Mr. Duckett's opinion that appellant lied when

at first he claimed he could not recall and he was being dishonest by playing "word

games." There is no proof in the record to substantiate Mr. Duckett's conclusions based

solely on his perceptions. Mr. Duckett's beliefs do not equate to direct or circumstantial

evidence. There is no requirement that appellant answer the questions to Mr. Duckett's

liking. Appellant had the constitutional right to not incriminate himself. Nunez Vega v.

Tivurcio, 10th Dist. Franklin No. 14AP-327, 2014-Ohio-4588.

      {¶52} We find the trial court abused its discretion in finding Charge No. 4 was

supported by the preponderance of substantial, reliable, and probative evidence.

      {¶53} Lastly, appellant claims the trial court abused its discretion in not finding

error in appellee's refusal to admit the aforementioned Exhibit Q, the September 12,

2013 letter from the Board's counsel to appellant's counsel during the pendency of the

Fulmer I appeal addressing possible settlement. The Board's counsel was present for

the hearings and claimed attorney privilege on Exhibit Q. July 8, 2014 Adm. Hearing T.

at 105.

      {¶54} R.C. 2317.02(A)(1) explains the privilege as follows:



             (A)(1) An attorney, concerning a communication made to the

      attorney by a client in that relation or concerning the attorney's advice to a

      client, except that the attorney may testify by express consent of the

      client***.   However, if the client voluntarily reveals the substance of
Licking County, Case No. 16-CA-8                                                         24


       attorney-client communications in a nonprivileged context or is deemed by

       section 2151.421 of the Revised Code to have waived any testimonial

       privilege under this division, the attorney may be compelled to testify on

       the same subject.



       {¶55} We conclude the letter is not privileged and was not properly excluded.

However, we find the letter has no value, even on the issue of res judicata, because as

noted above, the 2012 investigation began with looking at some e-mails/files related to

the Miami Township Fire Department. July 8, 2014 Adm. Hearing T. at 152, 163. It

would be only speculative that appellee had any knowledge of the 2014 charges at the

October 2012 hearing on the first termination.

       {¶56} Assignment of Error III is granted in part. The trial court's finding relative

to Charge No. 4 is vacated.

                                            IV

       {¶57} Appellant claims the trial court erred in denying his motion for summary

judgment as the June 11, 2015 settlement agreement and release signed by the parties

barred further efforts to terminate him. We disagree.

       {¶58} The settlement agreement and release, attached as Exhibit 1 to Exhibit A

of appellant's September 23, 2015 motion for summary judgment, pertained to

appellant's claims "for the recovery of compensation or consideration relating to

employment for the period of his exclusion from employment with the WLFD between

the dates November 9, 2012 to and including February 17, 2014." The agreement

specifically excluded "from the terms and effect of the foregoing release" "[a]ll matters at
Licking County, Case No. 16-CA-8                                                        25

issue in the administrative appeal styled David B. Fulmer v. West Licking Joint Fire

District (2014), Licking County Common Pleas Court, Case No. 14 CV 656 ('Fulmer II')."

      {¶59} The agreement and release clearly and specifically excluded the action

sub judice and pertains to only those matters associated with Fulmer I.

      {¶60} Upon review, we find the trial court did not err in denying the motion for

summary judgment.

      {¶61} Assignment of Error IV is denied.

      {¶62} The judgment of the Court of Common Pleas of Licking County, Ohio is

hereby affirmed in part and reversed in part, and the trial court's finding on Charge No. 4

is vacated.

By Farmer, P.J.

Wise, J. and

Baldwin, J. concur.




SGF/sg 627